Citation Nr: 0915717	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-37 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression, an anxiety disorder, and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sexual dysfunction 
secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in Detroit, Michigan.  

As a result of the Board's action of reopening the 
appellant's claim for service connection for a psychiatric 
disorder, the issues involving entitlement to service 
connection for a psychiatric disorder and for sexual 
dysfunction secondary to the psychiatric disorder are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection for a psychiatric disorder to include 
PTSD was denied by the agency of original jurisdiction in a 
September 2004 rating decision on the basis that the evidence 
did not show that the appellant was suffering from a 
psychiatric disorder related to or caused by his military 
service.  

3.  The evidence received subsequent to the September 2004 
RO's decision includes medical documents indicating that the 
appellant has been diagnosed as suffering from a psychiatric 
disorder related to or caused by his military service.  This 
evidence is not duplicative or cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The September 2004 RO's decision denying entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression, an anxiety disorder, and PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004); currently 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include depression, an anxiety 
disorder, and PTSD has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for an acquired 
psychiatric disorder, it is the Board's conclusion that the 
VCAA does not preclude the Board from adjudicating the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant in reopening the 
appellant's service-connection claim, and the decision at 
this point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

In 2004, the appellant submitted a claim for VA benefits; he 
specifically requested that service connection be granted for 
an acquired psychiatric disorder to include PTSD. He asserted 
that while he was stationed in the Republic of Vietnam, he 
experienced many stressors that led to the development of 
PTSD, nervousness, anxiousness, etcetera.  To support his 
claim, the appellant provided general statements with respect 
to his claimed psychiatric disorder.  Also proffered was a VA 
psychiatric examination that reported that the appellant was 
not suffering from PTSD or any other mental disorder related 
to service.  The information was reviewed by the RO and in 
September 2004, it denied the appellant's claim.

When the RO denied the appellant's claim, the RO insinuated 
that the evidence available for review did not establish that 
a stressful experience sufficient to cause PTSD actually 
occurred.  The RO based this assessment on the generalized 
statements provided by the appellant.  The Board notes that 
the RO did not attempt to obtain confirmation of any of the 
claimed events via an inquiry to the Joint Service Records 
Retention Center (JSRRC).  

The appellant was notified of this decision and in response, 
he submitted additional evidence.  The RO continued to deny 
his claim and he subsequently submitted a notice of 
disagreement (NOD).  Following the appellant's submission of 
the NOD, a statement of the case (SOC) was sent to the 
appellant.  The record indicates that the appellant did not 
respond to the issuance of the SOC and did not proffer a VA 
Form 9, Appeal to Board of Veterans' Appeals.  Thus, the 
September 2004 decision is deemed a final decision.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004); currently 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

The appellant has now come to the VA (and the Board) 
requesting that his claim be reopened.  To support his claim, 
he has submitted medical records showing treatment for 
various psychiatric disorders.  More importantly, he has 
proffered a private medical opinion, dated November 2004, and 
included in the appellant's Social Security Administration 
records, that states that the appellant now suffers from PTSD 
along with other psychiatric manifestations and symptoms.  He 
has also provided additional information with respect to the 
severity of his disorder and he has described how the 
symptoms have affected him since he was released from the 
Army.  

Although the appellant has provided these various documents 
and reports to the RO, the RO has concluded that the 
appellant has not submitted new and material evidence 
sufficient to reopen his claim.  The appellant has appealed 
the RO's action to the Board for resolution.

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a September 2004 rating decision denied 
the appellant's claim because, in part, there was no medical 
evidence showing that the appellant was then suffering from 
an acquired psychiatric disorder to include PTSD.  When the 
RO denied service connection, it based its decision on the 
appellant's service medical treatment records, some VA 
medical records, and his application for benefits.  Since 
then, the appellant has submitted written statements, Social 
Security Administration records, and he has proffered medical 
records showing that he currently suffering from an acquired 
psychiatric disorder.  

This evidence is new.  It was not of record prior to 
September 2004.  This evidence is material because it does 
substantiate a previously unestablished fact.  The evidence 
does suggest and insinuate that the appellant now has an 
acquired psychiatric disorder that that may possibly be 
related to his military service.  Hence, it is the conclusion 
of the Board that this evidence is material because it does 
relate to a previously unestablished fact necessary to 
substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for an acquired psychiatric disorder, 
to include depression, an anxiety disorder, and PTSD, is 
reopened. 

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2008).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the appellant's 
current psychiatric disorder is related to or was caused by 
the appellant's military service.  


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder, to include depression, an 
anxiety disorder, and PTSD is reopened, and to this extent, 
the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
an acquired psychiatric disorder (to include PTSD), the VA 
has a duty to develop the appellant's claim prior to the 
issuance of a decision on the merits of the claim.  A review 
of the claims folder indicates that the RO has never 
contacted the Department of Defense (DOD) in order to verify 
the appellant's alleged stressors.

Moreover, in the case of Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, 
supra, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).

The appellant has asserted that while stationed in Vietnam, 
his unit and home base was subject to mortar and sniper fire.  
He has further stated that he was unable to trust anyone he 
met while in-country because he did not know if they were 
Viet Cong supporters.  On his return to CONUS, he reported 
that he slept with a knife under his pillow like he had when 
he was in Vietnam, and that he suffered from depression, 
anxiety, and nightmares.  

A review of the claims folder indicates that the RO has never 
requested any information from the Department of Defense that 
would confirm the claimed stressors nor has it asked the 
appellant to obtain statements from individuals who may have 
been stationed with him in Vietnam.  Additionally, the RO has 
never determined whether the Court's pronouncements in 
Pentecost applied to the appellant's stressor statements.

To add to this, the appellant has been "diagnosed" as 
suffering from PTSD.  He has also been diagnosed as suffering 
from a mood disorder, dysthymia, depression, and dependence 
to alcohol.  He has received treatment from VA facilities but 
there is no indication from the claims folder that the RO 
ever attempted to clarify the appellant's private doctor's 
diagnosis of the PTSD, or to obtain clarification as to which 
psychiatric disorder diagnosis was correct.  The Board 
believes that such development and clarification is required 
by the VA and goes towards fulfilling the VA's duty to assist 
the appellant in the development of his claim.  Without that 
development, the Board and the RO can not objectively 
conclude whether the appellant's assertions have merit.  
Hence, the claim is remanded for the purpose of obtaining 
this information.

The record also indicates that the private examiner who 
diagnosed the appellant as having PTSD never mentioned which 
specific stressor named by the appellant resulted in the 
development of PTSD.  The Board notes that the Court held in 
West v. Brown, 7 Vet. App. 70 (1994), in effect, that a 
psychiatric evaluation based upon an incomplete or 
questionable history is inadequate for rating purposes and 
frustrates the efforts of judicial review.

If it is determined that the appellant did not engage in 
combat or he was not in a combat-like situation, credible 
supporting evidence from any source showing that his claimed 
in-service stressor actually occurred is required for him to 
prevail.  See Cohen v. Brown, 10 Vet. App. 128, (1997); 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Doran v. Brown, 
6 Vet. App. 283, 290 (1994).  Under such circumstances, the 
appellant's lay testimony regarding the stressor would thus 
be insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2008); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Board notes that the appellant has supplied a written 
statement describing the traumatic events he experienced in 
service.  To ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to his claim, 
in accordance with the VCAA, and to ensure full compliance 
with due process requirements, this case must be REMANDED to 
the RO/AMC for the further development of evidence.

1. The RO/AMC should request that the 
appellant provide another written 
statement concerning his experience while 
in the Republic of Vietnam along with the 
duties he performed while in-country.  
The appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  The RO/AMC 
should provide to the appellant copies of 
the appellant's previous statements, 
including the statements provided in 
August 2004, so that the appellant can 
use those documents to refresh his 
memories and also add any additional 
information that he may have forgotten in 
those documents.  He should be informed 
that, without such details, an adequate 
search for verifying information cannot 
be conducted.  He should be further 
advised that a failure to respond may 
result in an adverse action against his 
claim.  The RO/AMC should note in the 
record the responses provided by the 
appellant.

The RO/AMC should specifically ask that 
the appellant elaborate on the following 
assertions:

a.  The appellant should provide as much 
detail as he possibly can with respect to 
the incident in which his unit was 
subject to repeated rocket and mortar 
fire.  The appellant should provide as 
much information as he can with respect 
to this incident; i.e., his location at 
the time of the incident, the time of 
year that it occurred, how the incident 
affected him, the names of any 
individuals who were with him during the 
same incident, etcetera.

b.  The appellant should provide as much 
detail as he possibly can with respect to 
his duties while in Vietnam and any 
stressful event that may have occurred 
while performing those duties.  

2.  The RO/AMC should ask that the 
appellant and his service representative 
contact any individuals who were 
stationed with the appellant while he was 
in Vietnam and provide a written 
statement concerning any stressors 
claimed by the appellant.  Any response 
received from the appellant's comrade-in-
arms should be included in the claims 
folder for review.

3.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the appellant, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the 
appellant, his duties, and any event he 
comments thereon.  If the NPRC and/or 
JSRRC is unable to provide specific 
detail concerning the appellant's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any and all information obtained should 
be included in the claims folder for 
future review.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost pronouncements.

5.  The RO/AMC should arrange for the 
appellant to be examined by a 
psychiatrist, who has not previously 
examined him, to determine the correct 
diagnosis of any psychiatric disorder.  
The RO/AMC must specify, for the 
examiner, the stressor or stressors that 
the RO/AMC has determined are established 
by the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the appellant 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
appellant does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
appellant's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
appellant's VA medical treatment records.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnosis of PTSD given by the private 
doctor in September 2004.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder, and if 
applicable, service connection for sexual dysfunction 
secondary to a psychiatric disorder.  [Note:  The issue 
involving service connection for sexual dysfunction until the 
above actions with respect to the appellant's claim involving 
a psychiatric disorder is developed.]  If the benefits sought 
on appeal remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  The 
RO/AMC should specifically discuss in the SSOC the 
applicability of Pentecost to the appellant's claim.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


